Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Evergreen Commons
(CCN: 33-5110),

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-10-324
Decision No. CR2372

Date: May 20, 2011

DECISION

Petitioner, Evergreen Commons (Petitioner or facility), is a long-term care facility,
located in East Greenbush, New York, that participates in the Medicare program. Based
on a survey completed October 22, 2009, the Centers for Medicare and Medicaid
Services (CMS) determined that the facility was not in substantial compliance with
Medicare program requirements and that some of its deficiencies posed immediate
jeopardy to resident health and safety. Among other problems, CMS found that the
facility did not have in place an effective system for identifying its residents’ advance
directives. In CMS’s view, the absence of a coherent system put facility residents at risk,
because staff would not necessarily know whether to resuscitate a resident in respiratory
or coronary distress.

Based on its deficiencies, CMS imposed against the facility a per instance civil money
penalty (CMP) of $10,000.

Petitioner challenges four deficiencies that were cited at the immediate jeopardy level (42
C.F.R. §§ 483.25, 483.75, 483.75(d) and 483.75(0)(1)), as well as the immediate jeopardy
determination itself.

For the reasons set forth below, I find that the facility was not in substantial compliance
with the challenged program requirements. Petitioner has not challenged the amount of
the penalty, and I have no authority to review the immediate jeopardy finding.

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a), 488.308.

Here, following a recertification survey completed October 22, 2009, CMS determined
that the facility was not in substantial compliance with multiple Medicare participation
requirements, specifically:

© 42 C.F.R. § 483.10(b)(11) (Tag F157 — resident rights, notification of changes) at
a D level of scope and severity (isolated instance of noncompliance that causes no
actual harm with the potential for more than minimal harm);

© 42C.F.R. § 483.15(a) (Tag F241 — dignity and respect of individuality) at an E
level of scope and severity (pattern of noncompliance that causes no actual harm
with the potential for more than minimal harm);

© 483.20(k)(3)(i) (Tag F 281 — comprehensive care plans — professional standards)
at an E level of scope and severity;

e 42 C.F.R. § 483.25 (Tag F309 — quality of care) at an L level of scope and severity
(widespread noncompliance that poses immediate jeopardy to resident health and
safety);
e 42 C.F.R. § 483.25(j) (Tag F327 — hydration) at a D level of scope and severity;

e 42 C.F.R. § 483.25(m)(1) (Tag F332 — medication errors) at an E level of scope
and severity;

e 42 C.F.R. § 483.25(m)(2) (Tag F333 — medication errors) at a D level of scope and
severity;

e 42 C.F.R. § 483.75 (Tag F490 — administration) at an L level of scope and
severity;

e 42C.F.R. § 483.75(d) (Tag F493 — governing body) at an L level of scope and
severity;

e 42 C.F.R. § 483.75(1)(1) (Tag F514 — administration, clinical records) at an E level
of scope and severity; and

e 42 C.F.R. § 483.75(0)(1) (Tag F520 — quality assessment and assurance) at an L
level of scope and severity.

CMS Exhibit (Ex.) 1.

CMS has also determined that, prior to completion of the survey, the facility’s
deficiencies no longer posed immediate jeopardy and that the facility returned to
substantial compliance on December 4, 2009. CMS Exs. 2, 3.

CMS has imposed against the facility a per instance CMP of $ 10,000. CMS Exs. 3, 5,
54.

Petitioner timely requested a hearing to challenge four deficiencies that were cited at the
immediate jeopardy level: 42 C.F.R. § 483.25 (Tag F309 — quality of care); 42 C.F.R. §
483.75 (Tag F490 — administration); 42 C.F.R. § 483.75(d) (Tag F493 — governing body);
and 42 C.F.R. § 483.75(0)(1) (Tag F520 — quality assessment and assurance). Petitioner
also challenged CMS’s determinations as to the scope and severity of those deficiencies.

The parties agree that this matter may be decided based on the written record, without
need for an in-person hearing.

I admit into evidence CMS Exhibits (CMS Exs.) 1-18 and Petitioner’s Exhibits (P. Exs.)
1-22. The parties have filed written briefs (CMS Br.; P. Br.).
IL. Issue

Petitioner did not appeal seven deficiencies that were cited at scope and severity levels
that constitute substantial noncompliance. Based on these un-appealed deficiencies, the
facility was not in substantial compliance with Medicare program requirements.

42 C.F.R. § 498.20(b). The only issue before me is whether, at the time of the survey, the
facility was in substantial compliance with 42 C.F.R. §§ 483.25 (quality of care), 483.75
(administration), 483.75(d) (governing body), and 483.75(0)(1) (quality assessment and
assurance).

Petitioner’s hearing request did not explicitly challenge the reasonableness of the CMP.'
Its brief does not address the issue. Without objection from either party, I left open the
possibility that Petitioner could nevertheless pursue the issue. Order Summarizing
Prehearing Conference (August 25, 2010) at 2. Thereafter, however, Petitioner opted to
rest its case on its initial submissions and presented no argument challenging the amount
of the CMP. The issue is therefore not before me.

I discuss below why I lack authority to review CMS’s finding of immediate jeopardy.

Finally, Petitioner complains about the conduct of the survey. Survey performance does
not relieve the facility of its obligation to meet all requirements for program participation
nor does it invalidate adequately documented deficiencies. 42 C.F.R. § 488.318(b).”

' With respect to this issue, Petitioner complained that the penalty imposed “is not
attached to any particular noncompliance” and argued “CMS should not be entitled,
through this vagueness, to frustrate any challenge to any aspect of the findings.” Hearing
Request at 6. Nothing precludes CMS from imposing one per-instance penalty for all of
the cited deficiencies, and the agency’s choice of remedy is not reviewable. 42 C.F.R. §
488.408(g)(2).

> Moreover, as the Departmental Appeals Board (Board) recently noted with approval,
the Administrative Law Judge’s “de novo evaluation of the evidence ‘insulates a facility
from the effect of any perceived disparate treatment or bias on the part of the state survey
agency or CMS.”” Jewish Home of E. Pa., DAB No. 2380 at 7 n.3 (2011) (quoting DAB
CR 2242 (2010)).
II. Discussion

A. CMS’s scope and severity finding is not reviewable in this
forum?

Petitioner bitterly disputes CMS’s determination that the facility’s deficiencies posed
immediate jeopardy to resident health and safety, arguing that the deficiencies should
have been cited (if at all) at a lower level of scope and severity. I have no authority to
review the immediate jeopardy finding in this case. An Administrative Law Judge (ALJ)
may review CMS’s scope and severity findings (which include a finding of immediate
jeopardy) only if a successful challenge would affect the range of the CMP, or if CMS
has made a finding of substandard quality of care that results in the loss of approval of a
facility’s nurse aide training program. 42 C.F.R. § 498.3(b)(14), (d)(10); Cedar Lake
Nursing Home, DAB 2344 at 9 (2010), appeal dismissed, Cedar Lake Nursing Home v.
Dep’t of Health & Human Servs., No. 10-60112 (5th Cir. Filed Sept. 13, 2010) (finding
ALJ and Board decisions not arbitrary and capricious); Evergreen Commons, DAB No.
2175 (2008); Aase Haugen Homes, DAB No. 2013 (2006). Here, the penalty imposed is
a per instance CMP, for which the regulations provide only one range ($1,000 to
$10,000), so the level of noncompliance does not affect the range of the CMP. 42 C.F.R.
§ 488.438(a)(2).

Nor does CMS’s scope and severity finding affect approval of the facility’s nurse aide
training program. At the time of the October survey, the facility did not have in place a
nurse aide training program. The facility had apparently proposed one, but, for reasons
unrelated to the survey findings, the state agency did not process the application.*
Moreover, because CMS has imposed a $10,000 CMP here, the state agency could not
approve the facility’s nurse aide training program. Without regard to CMS’s finding of
substandard quality of care (see CMS Ex. 4), a state may not approve a facility’s program
if that facility has been assessed a CMP of $5,000 or more. Act § 1819(f)(2)(B);

42 CFR. § 483.151(b)(2)(iv).

Petitioner also argues that the Constitution’s due process clause entitles it to review of
CMS’s scope and severity determination. I have no authority to address constitutional
issues. Hermina Traeye Mem’! Nursing Home, DAB No. 1810 at 20-22 (2002).

> My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.

* Ina letter dated October 15, 2009, the state agency listed necessary revisions to the
facility’s proposed program. P. Ex. 15.
B. The facility was not in substantial compliance with
Medicare requirements governing quality of care and
administration because it did not have in place a reliable
system for identifying a resident’s advance directive.

Program requirements. Under the statute and “quality of care” regulation, each resident
must receive, and the facility must provide, necessary care and services to attain or
maintain for each resident the highest practicable physical, mental, and psychosocial
well-being, in accordance with the resident’s comprehensive assessment and plan of care.
Act § 1819(b); 42 C.F.R. § 483.25. The regulation imposes on facilities an affirmative
duty designed to achieve favorable outcomes “to the highest practicable degree.”
Windsor Health Care Ctr., DAB No. 1902 at 16-17 (2003), aff'd, Windsor Health Care
Ctr. v. Leavitt, No. 04-3018 (6th Cir. 2005); Woodstock Care Ctr., DAB No. 1726 at 25-
30 (2000), aff’d, Woodstock Care Ctr. v. Thompson, 363 F.3d 589 (6th Cir. 2003).

The facility must be administered in a manner that enables it to use its resources
effectively and efficiently to attain or maintain the highest practicable physical, mental,
and psychosocial well-being of each resident. 42 C.F.R. § 483.75. To this end, the
facility must have a governing body, or designated persons functioning as a governing
body, that is legally responsible for establishing and implementing policies regarding the
management and operation of the facility. 42 C.F.R. § 483.75(d). The governing body
appoints an administrator who is responsible for the facility’s management. 42 C.F.R.

§ 483.75(d)(2).

The facility must also have in place a quality assessment and assurance committee made
up of the director of nursing (DON), a physician, and at least three other staff members.
The committee must meet at least quarterly to identify issues for which quality
assessment and assurance activities are necessary. It develops and implements
appropriate plans of action to correct identified quality deficiencies. The committee is
not required to disclose its records to CMS or the state agency “except in so far as such
disclosure is related to” the committee’s compliance with the requirements of 42 C.F.R.
§ 483.75. The committee’s good faith attempts to identify and correct quality
deficiencies cannot be used as a basis for sanctions. 42 C.F.R. § 483.75(0).

The facility’s policies and procedures for identifying and following residents’ advance
directives. CMS charges that the facility was not providing the level of care and services
required by 42 C.F.R. § 483.25 and that it was not administered in a manner that enabled
it to use its resources effectively and efficiently to attain or maintain the highest
practicable well-being of each resident, as required by 42 C.F.R. § 483.75, because it had
no effective system in place to ensure that staff identified and followed the residents’
advance directives. An “advance directive” is a written instrument (e.g., living will,

durable power of attorney for health care), recognized under state law, relating to the
provision of health care when the individual is incapacitated. 42 C.F.R. § 489.100.
Petitioner agrees that “it is crucially important that nursing homes have in place policies
and procedures designed to ensure that the wishes of their residents, both for DNR [do
not resuscitate] and CPR [cardio-pulmonary resuscitation], are accurately recorded, made
accessible, and implemented as desired by the residents.” P. Ex. 2 at 3 (Dolamore Decl. J
14). A facility’s written policies and procedures evidence the practices the facility
considers necessary to ensure the health and safety of its residents. See Woodland Oaks
Healthcare Facility, CR 2175 at 5 n.3 (2010), aff'd, DAB No. 2355 (2010).

Here, CMS has produced two documents, both dated February 2000 and identified as the
facility’s policies and procedures for ensuring that CPR be administered to all residents in
distress except those designated DNR. CMS Ex. 5 at 1-2, 3-5. The policies are similar.
Both say that only a registered or licensed practical nurse is authorized to perform CPR;
in addition, both designate the DON as the person “responsible to ensure full compliance
of the policy and procedure.” CMS Ex. 5 at 1, 3. Both include procedures that call for
color-coded wristbands, and, according to both, a blue wristband means that the person
should be resuscitated. Both say that, if the resident refuses to wear a wristband, staff
must immediately check the resident’s medical record and that staff must immediately
administer CPR to any resident without a DNR order who suffers cardiac and/or
pulmonary arrest. CMS Ex. 5 at 2, 4.

The policies differ in their instructions for identifying residents with DNR orders. One
says that a white wristband means that the resident has a current DNR order and that a
white dot on the binder of the resident’s medical record also indicates a DNR order.
CMS Ex. 5 at 2. In contrast, the other policy says nothing about wristbands (of any
color) for residents designated DNR and says that a red dot on the resident’s medical
record indicates that the resident has a current DNR order. CMS Ex. 5 at 4.

Petitioner does not comment on either of the written policies, but the policy it claims to
have implemented combines an element of each. According to the facility’s chief
executive officer (CEO), Anthony Scalera, and its (then) DON, Serena Hamel, a white
wristband signified DNR. P. Ex. 1 at 3 (Hamel Decl. ¥ 13); P. Ex. 3 at 2 (Scalera Decl. J
8). They also say that a red dot on the spine of the resident’s chart meant that the resident
was DNR, and that the absence of a dot meant that the resident should be resuscitated. P.
Ex. | at 3 (Hamel Decl. ¥ 12); P. Ex. 3 at 2 (Scalera Decl. § 6). Further, the medical
orders for life-sustaining treatment were in the resident charts on hot pink forms so that
staff could find them quickly. P. Ex. 1 at 3 (Hamel Decl. § 11); P. Ex. 3 at 2 (Scalera
Decl. {| 7); see CMS Ex. 6. Both DON Hamel and CEO Scalera claim that errors
regarding a resident’s wristband or the dot on his/her chart were of minor significance
because: 1) the nurses knew the residents well enough to know their advance directives;°
and 2) nurses were always expected to check the chart before deciding whether to
administer CPR. P. Ex. 1 at 2-3 (Hamel Decl. {9 9, 12, 16); P. Ex. 3 at 2-3 (Scalera Decl.
995, 7, 13).

But these claims are not consistent with either version of the facility’s written policy.
Neither written policy tells staff to check the resident’s medical record in all cases of
emergency. Instead, they direct staff to check the resident’s identification band. CMS
Ex. 5 at 2, 4. Checking the medical record is limited to instances in which “the resident
refuses to wear an identification band.” CMS Ex. 5 at 2, 4.°

Although not mentioned in either written policy, the surveyors also observed an advance
directive list posted on the bulletin board at the nurses’ station. CMS Ex. 14 at 7, 8 (Hale
Decl. § §] 25, 33). The facility administrator, Richard Sents, confirmed that facility staff
used these lists to determine a resident’s advance directive. He told Surveyors Vicki
Nash, John DeBellis, and Lynne Robbins that each unit made up its own list, so they
were not uniform. CMS Ex. 15 at 8-9 (Nash Decl. § 29).

The residents’ wristbands. In light of the above, it is not surprising that the surveyors
observed a confusing and inconsistent use of colored wristbands:

Resident 130 (R130). R130 was “full code,” which means that staff were to provide her
full CPR, without limitation. CMS Ex. 7 at 54-58. On October 15, 2009, Surveyors Amy
Hale and Vicki Nash observed both a white wristband and a blue wristband on the side of
R130’s wheelchair. They saw a third wristband — white with a red dot -- on the back of

> In an emergency, relying on a nurse’s memory is not sufficient to assure that staff
accurately determine the resident’s wishes. Memories fail, and advance directives
change. Even DON Hamel concedes that “some nurses float” and “don’t necessarily
know the wishes of each of their charges,” so “it is important” that the nurse confirm the
resident’s wishes when an emergency occurs. P. Ex. | at 2 (Hamel Decl. 10).

® Again, however, the two policies diverge. One simply says to check the medical record
if the resident refuses to wear an identification band. CMS Ex. 5 at 4. The other instructs
staff that the resident’s “medical record must be checked immediately and care planned”
if the resident in distress has no wristband. I assume that this provision means that, when
a resident refuses to wear a wristband, his care plan should address that problem, and,
presumably, the plan should be developed at some time other than during a medical
emergency.
the wheelchair. R130 had no wristband on her body. CMS Ex. | at 21-22; CMS Ex. 14
at 5 (Hale Decl. 16); CMS Ex. 15 at 7 (Nash Decl. § 23).”

Resident 123 (R123). Surveyor Hale observed that R123 had a blue wristband on her
wrist. An undated advanced directive list on the nurses’ station bulletin board identified
er as full code. CMS Ex. 14 at 7 (Hale Decl. § 24-25). Her chart, however, included
DNR orders dated December 1, 2008. CMS Ex. 8 at 15-23.

Resident 147 (R147). Surveyor Hale saw that R147 had both a blue wristband and a

white wristband with a red dot on the side of his walker. CMS Ex. 14 at 8 (Hale Decl. {
29). According to his medical chart, he was DNR. CMS Ex. 9 at 17-24; CMS Ex. 14 at
8 (Hale Decl. 28).

Resident 124 (R124). Resident 124’s medical record indicated that he was full code, and
e had a blue wristband on his wrist. But he was not included among the full code
residents on the advance directive list kept at the nurses’ station. CMS Ex. 11 at 5-9;
CMS Ex. 14 at 8 (Hale Decl. {ff 32, 33).

With respect to the advance directive list’s failure to include R124 as full code, Petitioner
suggests that it is unaware of the advance directive lists and argues, disingenuously, that
the surveyors “apparently consulted some other document, which is not included in their
submission and is not used by the staff to make clinical decisions and were concerned
about its contents.” P. Br. at 15. Not so. CMS specifically identified the document to
which it refers — the advance directive list kept at the nurses’ station. Surveyor Hale
testified that the surveyors asked Facility Administrator Sents about those lists, and he
confirmed that staff used them to determine a resident’s advance directive. CMS Ex. 15
at 8-9 (Hale Decl. § 29). Neither Administrator Sents (who offered no testimony) nor
any of Petitioner’s witnesses denies the existence of the advance directives lists, and no
evidence challenges Administrator Sents’s statement that staff used the lists to identify
the residents’ CPR status. If the assertion were untrue, I would expect DON Hamel or
some other member of the nursing or administrative staff to have challenged it, but no
one did. See P. Ex. 1 (Hamel Decl.); P. Ex. 2 (Dolamore Decl.); P. Ex. 3 (Scalera Decl.);
P. Ex. 4 (Locke Decl.).

I agree with CMS that the existence of such lists, not incorporated into any articulated
facility policy, is likely to cause confusion, especially where, as with R124, the list
inaccurately reflects the resident’s code status.

7 Although apparently a common practice at the facility, neither version of the facility’s
written policy suggests that a resident’s CPR status be designated by attaching a colored
wristband to the resident’s wheelchair or walker.
10

Resident 96 (R96). R96’s chart included a physician DNR order. CMS Ex. 10 at 89;
CMS Ex. 15 at 5 (Nash Decl. § 16). On October 16, Surveyor Nash saw that R96 had no
wristband in place. She asked Certified Nursing Assistant (CNA) Arlene Waters about
the missing wristband, but CNA Waters said that she did not know where it was. CMS
Ex. 15 at 6 (Nash Decl. § 19). The following day, Surveyor Nash again saw R96 without
a wristband. She asked staff about it, and a CNA said that R96 did not usually wear a
band, but was supposed to have it replaced that day. CMS Ex. 15 at 6 (Nash Decl. § 21).

On October 20, another employee, RN Manager Darla Starson, told Surveyor Nash that,
on October 16, she put a wristband on R96, and she did not know why it was missing
because R96 was not someone who removed her wristband. CMS Ex. 13 at 49; CMS Ex.
15 at 6-7 (Nash Decl. § 22). R96’s care plan did not indicate that she would not wear a
wristband, and it did not call for any alternative placement. CMS Ex. 15 at 6-7 (Nash
Decl. § 22). See CMS Ex. 10 at 6-58, 127-81.

Resident 159 (R159). According to her medical record, R159 was full code. CMS Ex.
12 at 7, 25; CMS Ex. 14 at 9 (Hale Decl. § 36). Her care plan also said that she tended to
remove her wrist bracelet. Among other interventions, the plan directed staff to put a
bracelet on her wheelchair. CMS Ex. 12 at 5. Surveyor Hale observed R159 without a
wristband. The resident told staff that she left it on her washstand. She had no bracelet
on her wheelchair. CMS Ex. 13 at 1, 27; CMS Ex. 14 at 9 (Hale Decl. § 35).

Petitioner points out that ensuring the accuracy of the residents’ armbands is not a simple
matter. Residents are able to remove them, and some did so frequently. P. Br. at 4. For
those residents, the facility placed the band on the resident’s wheelchair. According to
Petitioner, this solution may have created an additional problem, because the wheelchair
could also have on it a clear tag, identifying the wheelchair’s owner. P. Ex. 3 at 4
(Scalera Decl. § 20). Petitioner speculates that the surveyors may have mistaken these
clear tags for white DNR tags. But Petitioner offers no support for this theory. The
surveyors specifically and unambiguously described the tags they saw and said exactly
where they were located. No facility employee or other witness disputes those surveyor
observations. Indeed, Surveyors Hale and Nash say that they showed (then) Assistant
DON (ADON) Nora Locke the multiple, inconsistent wristbands affixed to R130’s
wheelchair, that she explained the significance of each tag, and that she conceded that
there would be confusion if the resident went into cardiac arrest. CMS Ex. 14 at 6 (Hale
Decl. §] 20); CMS Ex. 15 at 7 (Nash Decl. § 24). ADON Locke does not deny that
surveyors showed her R130’s three wristbands affixed to the wheelchair (a blue, a white,

11

and a white with a red dot). She challenges only the claim that she said the situation
would be confusing. P. Ex. 4 at 3 (Locke Decl. 4 12, 13).*

Petitioner points to some additional steps the facility took to insure that its residents’
wristbands were in place. In administering medications, nursing staff were supposed to
identify the resident by reading his/her wristband. P. Ex. 14 at 2. Staff checked weekly
to insure that accurate wristbands were in place and that they accurately reflected the
residents’ advance directives, as evidenced by weekly checklists. P. Ex. 3 at 3 (Scalera
Decl. f[ 9, 10); P. Ex. 10. It seems that these procedures were not particularly effective,
at least with respect to the residents discussed above. For example, according to the
weekly checklist, R159’s wristband was always in place. P. Ex. 10 at 1-17. Staff had to
replace it only once (on October 30, 2009 — after the time of the survey), because the
resident’s room number changed, not because the resident had removed it. P. Ex. 10 at
18. Similarly, according to the weekly audit documents, R130’s wristband was always in
place. P. Ex. 10 at 1-18. Yet, she was observed without a wristband on her body, but had
multiple bands on her wheelchair.

Staff understanding of the facility policies. The surveyors also questioned staff about the
facility procedures for determining a resident’s advance directive. Some staff were able
to describe the facility’s policies and procedures (at least as articulated by DON Hamel
and CEO Scalera). However, others were sufficiently confused to present the potential
for more than minimal harm.

ADON Locke told Surveyors Hale and Nash that a white wristband meant DNR and a
blue wristband meant provide CPR. She also explained that the white band with the red
dot was from an older system, no longer in use, that identified the resident as DNR. CMS
Ex. 13 at 3; CMS Ex. 14 at 6 (Hale Decl. § 20); CMS Ex. 15 at 7 (Nash Decl. § 24).

An RN Manager, identified as “Annette” or “RNM #3,” told surveyor Hale that residents
with blue wrist bands were full code, which meant that staff should perform CPR and that
the charts of DNR residents had a red dot on the spine. Initially, she said that a white
wristband meant that the resident was DNR. CMS Ex. 14 at 5-6 (Hale Decl. § 18). But
she later corrected herself and told surveyor Hale that a white wristband with a red dot
affixed to a wheelchair meant that the resident was DNR, and that the white wristband on
the wheelchair just meant that the wheelchair belonged to the resident. CMS Ex. 14 at 6
(Hale Decl. { 18).

® According to ADON Locke, “the surveyors [put] words in my mouth... . In fact, what
I explained to them was that in these circumstances, the nurses are trained to check the
patient’s medical record. There would not be confusion, but instead, an appropriate
response.” P. Ex 4 (Locke Decl. J 12, 13).
12

RN Manager Starson told Surveyor Nash that the facility used a dot system to distinguish
residents with DNR orders from residents wishing to be resuscitated. A red dot on the
wristband and spine of the medical record meant that the resident had a DNR order; a
green dot on the wristband and spine of the chart indicated resuscitate. CMS Ex. 13 at
25; CMS Ex. 15 at 5 (Nash Decl. § 17). RN Manager Starson also told Surveyor Nash
that, if a resident did not wear a wristband, the band should be placed on the resident’s
wheelchair, walker, or other chair, and that information should be recorded in the
resident’s care plan. CMS Ex. 15 at 6-7 (Nash Decl. § 22).

Petitioner did not offer RN Manager Starson as a witness but submits an undated,
unauthenticated written statement, in which she claims that she initially told surveyors
that a red band indicated DNR, but she “immediately corrected herself and stated a white
band.” She also claims to have told the surveyors that a blue band indicates full code. P.
Ex. 9.

An LPN, identified as “Tori” or “LPN #2,” told Surveyor Hale that either a blue
wristband or a white wristband with a red dot meant that the resident was DNR. CMS
Ex. 14 at 6, 8 (Hale Decl. § 19, 30); CMS Ex. 13 at 3. Petitioner challenges this,
claiming that the surveyor notes establish that LPN #2 told the surveyors that, in an
emergency, she would check the resident’s binder. P. Br. at 17. In fact, the surveyor
notes are generally consistent with the surveyor’s declaration. They identify “LPN Tori”
as the speaker and indicate that she was interviewed at noon. According to the notes, she
said that she “would check the name band if resident was not breathing” and that she
would also look for a red dot on the chart. She said that: a white wristband with a red
dot means DNR; a red dot on the spine of the chart means DNR; and blue band also
means DNR. CMS Ex. 13 at 3. The notes do not mention checking any portion of the
chart other than the outside binder. Petitioner has not presented a denial from LPN #2 or
any other evidence indicating that her answer differed from that represented by the
surveyors and their notes.

Another LPN, identified as “Chie Ner” or “LPN #6,” told surveyor Hale that a red dot on
the resident wristband meant that the resident was full code. He said he was unsure
whether a resident’s DNR status had a color code or was otherwise reflected on the
resident’s wristband. He said that he would consult the resident chart. CMS Ex. 14 at 6-
7 (Hale Decl. § 21); CMS Ex. 13 at 2.

CNA Randy Ford told Surveyor Nash that the facility had trained her in CPR some years
before and that, if she found an unresponsive resident, she would call the nurse and start
CPR. She said that a blue wristband meant that the resident was DNR, and a red
wristband meant that the resident should be resuscitated. CMS Ex. 13 at 26, 72; CMS
Ex. 15 at 5-6 (Nash Decl. § 18).
13

CNA Desiree Bekalaze told Surveyor Nash that, if she found an unresponsive resident,
she would start CPR, call a nurse, or scream and have another CNA stay with the
resident. She would ask the nurse whether the resident was DNR, because she was not
sure about the meanings of the colored dots on the resident wristbands. CMS Ex. 13 at
25; CMS Ex. 15 at 6 (Nash Decl. § 20).

According to Surveyors Hale and Nash, DON Hamel also told them that CNAs were
allowed to perform CPR if they were certified. CMS Ex. 14 at 7 (Hale Decl. § 27). DON
Hamel denies saying this. She claims that the surveyors misunderstood her when she told
them that the facility offers its CNAs access to the CPR training that it provides to the
licensed staff. P. Ex. 1 at 6 (Hamel Decl. {ff 32, 33).

According to the surveyors, Administrator Sents understood that only licensed nurses
could perform CPR and said that he expected that they would know how to do so. He
was unsure about staff training and could not say that drills had been conducted to
evaluate staff response to a cardiopulmonary event. He dismissed the surveyors’
concerns about his staff’s errors in describing the facility policy and procedures, claiming
that the surveyors made them nervous. He expressed confidence that staff would respond
correctly, even if a resident wore the wrong wristband, because they would know the
resident. CMS Ex. 15 at 8-9 (Nash Decl. § 29, 30).

Notwithstanding these staff responses, Petitioner claims that it made “significant efforts”
to ensure that its staff knew the meaning of the color-coding. According to Erin Marro,
RN, the facility’s in-service coordinator, new employees are told, as part of their general
orientation, that a blue wristband means full code, a white wristband means DNR, and a
red dot on the resident’s binder means DNR. P. Ex. 5 at 2 (Marro Decl. 5, 6). She
then repeats the information during the employees’ annual reviews. She gives staff a
written test that includes a question about the significance of the colored wristbands. P.
Ex. 5 at 2 (Marro Decl. §§ 10, 11, 12). She concedes that some staff did not answer the
question correctly, but maintains that the vast majority did. P. Ex. 5 at 3 (Marro Decl. 4
13).

Quality of Care. As the above discussion shows, the facility lacked a coherent and
consistent policy for identifying, and thus honoring, its residents’ advance directives.
Instead, it had in place two inconsistent written policies, neither of which accurately
reflected what Petitioner claims were the facility’s actual practices. In practice, resident
preferences were not consistently and accurately designated. Staff were not uniformly
familiar with the procedures they were supposed to be following. The facility was thus
unable to assure that advance directives would be followed. Since the facility lacked the
capacity to provide the necessary care and services called for in it residents’ assessments
and plans of care, it was not in substantial compliance with 42 C.F.R. § 483.25.

14

Petitioner suggests that its shortcomings with respect to identifying advance directives
presented the potential for no significant harm, because administering CPR to a nursing
home resident is generally futile. I reject Petitioner’s argument. In Woodland Oaks, the
Board recognized a “bright-line rule” with respect to treating its residents in distress: a
patient without a do-not-resuscitate order must be administered CPR, unless that resident
is irreversibly dead. Woodland Oaks Healthcare Facility, DAB No. 2355 at 16 (2010).

Petitioner also argues that CMS wrongly cited the quality of care regulation, because no
full code resident was, in fact, denied the requested treatment. According to Petitioner,
the portion of the State Operations Manual (SOM) relating to surveyor review of

42 C.F.R. § 483.25 (Tag F309) “makes no mention at all of advance directives,” but
directs the surveyors to the “more detailed requirements of other sections. ...” P. Br. at
7. From this, Petitioner argues that a deficiency can be cited under this tag number only
if someone makes “an actual improper care decision.” Jd. at 10. Short of that, issues
regarding advance directives should be reviewed only under tags F155 (42 C.F.R.

§ 483.10(b)(4)) and F156 (42 C.F.R. § 483.10(b)(1)). Petitioner’s arguments fail for
multiple reasons.

First, the SOM provides useful guidance as to CMS’s interpretations of applicable law,
but its provisions do not constitute enforceable, substantive rules. Beverly Health and
Rehab. Servs. v. Thompson, 223 F. Supp. 2d 73, 99-106 (D.D.C. 2002); Oakwood Cmty.
Ctr., DAB No. 2214 at 16 (2008); Aase Haugen Homes, Inc., DAB No. 2013 at 15.

Second, Petitioner is simply wrong in claiming that the SOM does not mention advance
directives under its discussion of the quality-of-care regulation. The manual specifically
recommends that surveyors “use guidance at F309 (of the SOM) for review of quality of
care not specifically covered by 42 C.F.R. § 483.25(a)-(m). Tag F309 includes, but is not
limited to, care such as end-of-life. .. .” SOM, Appendix PP at 146. The facility’s
ability to recognize and follow a resident’s advance directive is a critical aspect of end-
of-life care.

Finally, although other regulations specifically address the resident’s right to refuse
treatment (including end-of-life treatment) and, to this end, require that the facility have
in place written policies and procedures to assure that residents are afforded those rights,
it does not follow that the facility’s failure to have such policies in place implicates only
that one regulation. To the contrary, if a facility lacks the capacity to honor a resident’s
advance directive, it is not providing the care and services the resident needs to maintain
his/her highest practicable well-being in accordance with his/her comprehensive
assessment and plan of care. This puts the facility out of substantial compliance with

42 C.F.R. § 483.25. CMS need not wait until a resident is improperly treated before
citing that deficiency.
15

stration. The facility’s governing body, its administrator, and its quality
assessment (QA) committee were responsible for insuring that the facility had in place
the necessary policies and procedures for assuring that residents’ advance directives
would be honored. Because these institutions did not meet their responsibilities, the
facility was not in substantial compliance with 42 C.F.R. §§ 483.75, 483.75(d), and
483.75(0)(1); Jewish Home, DAB No. 2380 at 10-11 (holding that the facility was not in
substantial compliance with section 483.75(0) because its QA committee was not doing
what the regulation requires), accord, Alexandria Place, DAB No. 2245 at 22 (2009); see
also Woodland Oaks Healthcare Facility, DAB No. 2355 at 17; Stone County Nursing
and Rehab. Ctr., DAB No. 2276 at 15-16 (2009) (holding that a deficiency citation
alleging noncompliance with section 483.75 may be derived from findings of
noncompliance with other participation requirements).

IV. Conclusion

The parties agree that the facility was not in substantial compliance with the following
Medicare program requirements: 42 C.F.R. §§ 483.10(b)(11); 483.15(a); 483.20(k)(3)(i);
483.25(j); 483.25(m)(1); 483.25(2); and 483.75(1)(1). On that basis alone, CMS could
appropriately impose a penalty.

With respect to the cited deficiencies that Petitioner challenges, I find that, based on the
evidence discussed above, the facility was not in substantial compliance with 42 C.F.R.
§§ 483.25, 483.75, 483.75(d), and 483.75(0)(1).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

